Citation Nr: 0326436	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 and April 
1946 and from October 1950 to April 1952.  He died on 
February [redacted], 2001.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied, in pertinent part, 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, and determined that she 
was not eligible for Dependents' Educational Assistance.  In 
the notice letter pertaining to this adverse rating decision 
mailed to the appellant and her service representative in 
July 2001, the RO also denied entitlement to Dependency and 
Indemnity Compensation (DIC) based on a service-connected 
cause of death; denied entitlement to death pension benefits; 
and granted the appellant's accrued benefits claim.  By this 
same letter, the appellant also was notified of her appellate 
rights.  

A detailed review of the appellant's Notice of Disagreement 
received at the RO in August 2001 and her Substantive Appeal 
filed in June 2002 does not indicate that she sought to 
perfect an appeal challenging her eligibility to Dependents' 
Educational Assistance or death pension benefits.  
Accordingly, the Board concludes that the only appellate 
issue is as stated on the cover page of this decision.

It is noted that, by rating decision issued in February 2003, 
the RO denied the appellant's claim of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 (West 2002).  


FINDINGS OF FACT

1.  The immediate causes of the veteran's death were cardiac 
arrhythmia, pneumonia, lymphoma/leukemia, and vascular 
disease.

2.  At the time of the veteran's death, service connection 
was in effect for a right below knee amputation, tibial 
stump, evaluated as 40 percent disabling.

3.  The medical evidence demonstrates a relationship between 
the cause of the veteran's death and the veteran's service-
connected below the knee amputation.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, a disability 
incurred in service caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 105, 
1110, 1112, 1113, 1310, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.1(n), 3.301, 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and evidence necessary to substantiate her claim.  
In a letter dated in June 2001, the appellant and her 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
appellant, and what records the appellant was expected to 
provide in support of her claims.  The appellant and her 
representative also were provided with a copy of the appealed 
rating decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the appellant's claim and the requirement to 
submit evidence that substantiated her claim of entitlement 
to service connection for the cause of the veteran's death.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on the 
appellant's behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the appellant of the 
evidence she was responsible for submitting and what evidence 
VA would obtain in order to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
medical records, including VA and private medical records and 
examination reports, the veteran's terminal medical records, 
and a copy of his death certificate.  In November and 
December 2001, VA obtained medical opinions relevant to the 
appellant's contentions regarding the cause of the veteran's 
death.  Under the circumstances in this case, and given the 
favorable decision below, the appellant has received the 
notice and assistance contemplated by law and adjudication of 
her claim of entitlement to service connection for the cause 
of the veteran's death poses no risk of prejudice to the 
appellant.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

A review of the veteran's death certificate indicates that he 
died on February [redacted], 2001, at 75 years of age.  According to 
the death certificate, the veteran's immediate causes of 
death were cardiac arrhythmia, pneumonia, lymphoma/leukemia, 
and vascular disease.  No autopsy was performed.

As relevant to these claims, the evidence submitted during 
the pendency of this appeal includes the veteran's service 
medical records, his terminal medical records from Baton 
Rouge General Hospital, Baton Rouge, Louisiana (hereinafter, 
"Baton Rouge Hospital"), medical opinions from J.D.S., 
M.D., The Baton Rouge Clinic, Baton Rouge, Louisiana 
(hereinafter, "Dr. J.D.S."), dated in September 2001 and 
May 2003, medical opinions from VA physicians dated in 
November and December 2001, and lay statements.

A review of the veteran's service medical records for his 
first period of service indicates that a partial copy of his 
enlistment physical examination has been associated with his 
claims file.  A review of the partial copy of this November 
1943 examination reveals that his feet were normal and no 
pertinent defects were noted at the time of this examination, 
and he was found qualified for enlistment.

The veteran reported no pertinent complaints during his first 
period of service.

A review of the veteran's discharge physical examination in 
April 1946 for his first period of service indicates that, on 
clinical evaluation, his feet were normal.  No pertinent 
assessment was provided, and the veteran was found qualified 
for discharge from service.

On a VA Form 3101 dated in June 1952, it was noted that a 
copy of the veteran's enlistment physical examination for his 
second period of service had been requested and that a copy 
of the veteran's discharge physical examination for his 
second period of service was not available for review.  On a 
VA Form 3101 dated in July 1952, it was noted that, despite 
attempts to locate it, a copy of the veteran's enlistment 
physical examination for his second period of service was not 
available for review.

A review of the veteran's service medical records for his 
second period of service indicates that, on March 10, 1951, 
he was treated at the 8055th Mobile Army Surgical Hospital 
(hereinafter, the "8055th M.A.S.H.") for a missile-type 
wound to the right leg suffered in combat near the Han River 
in Korea.  The veteran's right leg was partially amputated 
below the knee due to a shell fragment wound and because all 
of the nerves were involved.  It also was noted that the 
veteran was transferred to Japan for further treatment.

An "Abbreviated Clinical Record" from the 141st Army General 
Hospital in Japan and dated in March 1951 indicates that the 
veteran was transferred to this facility from the 8055th 
M.A.S.H. after being wounded in action near the Han River in 
Korea.  It was noted that the veteran had been hit in the 
right leg by mortar fire and that his right leg had been 
amputated below the knee.  

On a "Clinical Record Brief" prepared at Tripler Army 
Hospital, Hawaii, on March 30, 1951, it was noted that the 
veteran was admitted to this facility from the 141st Army 
General Hospital on that date with a diagnosis of wound 
missile perforation, right lower leg.  

The veteran was then transferred to the Percy Jones Army 
Hospital, Battle Creek, Michigan (hereinafter, "Percy Jones 
Army Hospital"), in April 1951.  A review of the veteran's 
inpatient treatment records from this facility indicates 
that, on admission, physical examination of the veteran was 
negative with the exception of the right lower extremity 
which was amputated just below the knee joint.  The stump was 
healing well, the skin edges were adherent, and the stump was 
in skin traction.  X-rays were obtained and interpreted as 
showing formation of a tibial stump on the right leg.  The 
veteran was fitted with a prosthesis.  His condition on 
discharge from this facility in February 1952 included a 
well-healed 15 centimeter scar over the base of the right 
below knee stump, the range of motion of the right knee joint 
was excellent, and the veteran walked with an excellent gait 
using his prosthesis.  The final diagnoses included wound, 
missile, perforating, right lower leg, with partial 
amputation of all vessels and nerves involved, due to enemy 
action when struck by shrapnel, and absence, right lower leg, 
following surgical amputation.

A review of "Disposition Board Proceedings," convened at 
Percy Jones Army Hospital in February 1952, indicates that 
the veteran was diagnosed with absence, right lower leg, 
secondary to surgical amputation performed on March 10, 1951, 
at the 8055th MA.S.H. with revision on October 3, 1951, at 
Percy Jones Army Hospital, due to wound, missile, 
perforating, suffered as a result of enemy action on March 9, 
1951, near the Han River in Korea.  This wound had been 
incurred in the line of duty, it was permanently 
incapacitating, and it was classified as a partial permanent 
disability.  

A review of the veteran's Physical Evaluation Board 
(hereinafter, the "PEB") proceedings convened at Percy 
Jones Army Hospital in March 1952 indicates that the veteran 
was found physically unfit to perform his in-service duties 
by reason of a physical disability incurred during service.  
The PEB classified the veteran's disability as absence, 
acquired, right lower leg, surgically amputated in March 
1951.  This disability had been incurred in time of war or 
national emergency in the line of duty during combat with an 
enemy of the United States, it was the proximate result of 
the performance of the veteran's duty, and it was not the 
result of intentional misconduct or willful neglect.  The PEB 
recommended that the veteran be retired.

The veteran filed a claim of entitlement to service 
connection for a below knee amputation in May 1952 and, in a 
rating decision issued in July 1952, the RO granted his claim 
and assigned a 40 percent evaluation to this disability.

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in February 
2001, along with a copy of the veteran's death certificate.

In May 2001, the appellant submitted several VA Form 21-
4142's to the RO authorizing VA to obtain medical records 
pertinent to her claim.  The appellant stated on these forms 
that she intended to show a causal relationship between the 
veteran's service-connected amputation of the right leg and 
the vascular disease that had contributed to his death.

In June 2001, the appellant's service representative 
submitted a statement indicating that he had reviewed the 
VCAA letter sent to the appellant with her and that he was 
not aware of any evidence relevant to the appellant's claim 
other than what VA would attempt to obtain on her behalf.

A review of the veteran's terminal medical records from Baton 
Rouge Hospital indicates that the veteran was admitted to 
this facility on January 5, 2001, to complete 10 courses of 
radiation therapy for mediastinal lymphadenopathy secondary 
to chronic lymphocytic leukocytosis.  On admission, the 
veteran complained of cough and dyspnea which was worse when 
lying flat.  The veteran's medical history included chronic 
lymphocytic leukemia, coronary artery disease status-post 
bypass, congestive heart failure, status-post right lower 
extremity amputation, and left carotid endarterectomy.  
Physical examination of the veteran revealed, in pertinent 
part, a below the knee amputation on the right.  At the time 
of the veteran's discharge from the acute hospital to the 
skilled nursing unit for radiation treatment, the diagnoses 
included cerebrovascular disease.

On a consultation at Baton Rouge Hospital by W.R., M.D. 
(hereinafter, "Dr. W.R."), dated on January 20, 2001, and 
included in the veteran's terminal medical records, it was 
noted that the veteran was being seen in consultation for his 
lung problems.  The veteran's medical history included a 
cerebrovascular accident in 1998 that had resulted in 
multiple aspiration pneumonias, atherosclerotic 
cardiovascular disease, status-post coronary artery bypass 
grafting in 1982 with intermittent episodes of congestive 
heart failure, and a history of diabetes mellitus for 30 
years with coronary, renal, and cerebrovascular disease.  Dr. 
W.R. noted that the veteran's right lower extremity had been 
amputated during the Korean War.  Physical examination of the 
veteran revealed, in pertinent part, a right prosthetic leg.  
Dr. W.R. recommended that the veteran undergo radiation 
treatment for his lung problems, and the veteran was 
transferred to the skilled nursing unit.

In the "Death Summary" prepared at Baton Rouge Hospital by 
P.P., M.D. (hereinafter, "Dr. P."), and included in the 
veteran's terminal medical records, the veteran's admission 
to the skilled nursing unit for radiation treatment was 
noted.  Dr. P. also noted that the veteran's stay in the 
skilled nursing unit for radiation treatment had been 
prolonged because of his poor functional capacity.  Dr. P. 
stated that the veteran was doing well at the time of his 
anticipated discharge from this facility when he experienced 
sudden death on February [redacted], 2001.  He was found unresponsive 
in his hospital room and had asystole (or no heart 
contractions) on the heart monitor.  Cardiopulmonary 
resuscitation was instituted, but a heart beat was never 
obtained and the veteran was pronounced dead.  Dr. P. 
concluded that the expected cause of the veteran's death 
could possibly be a myocardial infarction, arrhythmia, or 
other cause of sudden death.

In September 2001, the appellant's representative submitted a 
letter from Dr. J.D.S. in support of the appellant's claim.  
The representative stated that this letter showed that the 
veteran's service-connected amputation had contributed to his 
death.  In the letter, Dr. J.D.S. stated that the veteran had 
suffered a traumatic amputation of his right lower extremity 
decades ago and also had suffered from diabetes mellitus, 
heart failure, and chronic lymphocytic leukemia in his last 
years.  Dr. J.D.S. concluded that, "As a consequence of his 
amputation, [the veteran] was limited in his mobility and 
this had a direct impact on our ability to manage his 
diabetes and consequently likely contributed to complicating 
factors from his diabetes - his heart disease and 
cerebrovascular disease."

In November 2001, the VA examiner who had been asked by the 
RO to provide a medical opinion concerning whether the 
veteran's service-connected below the knee amputation caused 
or contributed materially to cause his death stated that, 
after reviewing the veteran's claims file and the currently 
appealed rating decision, he concluded that the veteran's 
death was not causally related to his service-connected right 
below knee amputation.

In December 2001, a second VA examiner was asked by the RO to 
provide a medical opinion concerning whether the veteran's 
service-connected below the knee amputation caused or 
contributed materially to cause his death.  In response, the 
VA examiner stated that same month that, after reviewing the 
claims file, the veteran had died as a result of a cardiac 
arrhythmia caused by cardiopulmonary decompensation as a 
result of pneumonia.  This examiner noted that the veteran 
had an underlying hematologic malignancy.  In conclusion, the 
VA examiner stated that the veteran's service-connected 
amputation was a reflection of severe peripheral vascular 
disease; it did not cause or contribute to the veteran's 
death, but it was merely an associated complication of his 
advanced vascular disease.

On a VA Form 9 received at the RO in June 2002, the appellant 
stated that the September 2001 letter from Dr. J.D.S. had 
provided a medical nexus between the veteran's service-
connected below the knee amputation and his death.  The 
appellant also disputed the conclusion reached by the VA 
examiner in December 2001 that the veteran's service-
connected amputation had been the result of his advanced 
vascular disease, noting (correctly) that the amputation was 
the result of an in-service injury incurred during the Korean 
War.  

In May 2003, the appellant's representative submitted a 
second letter dated that same month from Dr. J.D.S. 
concerning the cause of the veteran's death.  In this second 
letter, Dr. J.D.S. stated that the veteran had suffered a 
below the knee amputation as a result of trauma.  As a 
consequence of this injury and surgery, the veteran led a 
very sedentary lifestyle and later developed diabetes  As a 
complication of his diabetes, the veteran had severe vascular 
disease, suffering several strokes, and also developed 
ischemic cardiomyopathy.  Dr. J.D.S. noted that the veteran's 
ultimate cause of death related to his cardiomyopathy and 
vascular disease along with the development of chronic 
lymphocytic leukemia.  Dr. J.D.S. reiterated that, in the 
nearly 10 years that he had treated the veteran, the veteran 
had led a basic sedentary existence "from bed to chair" 
given his service-connected below the knee amputation.  Dr. 
J.D.S. concluded that this undoubtedly contributed to 
difficulties in the management of the veteran's underlying 
illnesses, including his diabetes.


Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b) and (c) 
(2003).    

In adjudicating the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board must also consider whether the disabilities that caused 
the veteran's death, that is, cardiac arrhythmia, pneumonia, 
lymphoma/leukemia, and vascular disease, may be service-
connected.  Under the laws administered by VA, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West Supp. 2002).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2003).  Service connection may also be warranted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  In this regard, the Board notes that leukemia may be 
presumed to have been incurred during active military service 
if manifest to a degree of 10 percent within 1 year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

In viewing the totality of the evidence, to include the 
private and VA medical opinions proffered in this case, the 
Board determines that with the resolution of all reasonable 
doubt in the appellant's favor, service connection for the 
cause of the veteran's death is warranted.  While it is clear 
that the evidence of record does not demonstrate that the 
immediate causes leading to the veteran's death (i.e., 
cardiac arrhythmia, pneumonia, lymphoma/leukemia, and 
vascular disease) are of service origin, the record is 
equivocal as to whether some of these ailments (or causes) 
arose as a result of the veteran's service-connected below 
the right knee amputation.  Under 38 C.F.R. § 3.102, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 U.S.C.A. § 5107(b).  

In this case, the appellant's contention that the veteran's 
service-connected below the knee amputation contributed to 
the vascular disease that eventually caused his death is 
supported by the medical opinions proffered by the veteran's 
treating physician, Dr. J.D.S., in September 2001, and in May 
2003; and is opposed by the medical opinions proffered by the 
VA examiners in November and December of 2001.  In this 
regard, in his first opinion, dated in September 2001, Dr. 
J.D.S. stated that the veteran's service-connected amputation 
of the right lower extremity (also often referred to in the 
record of this claim as a below the right knee amputation) 
likely contributed to complications from his diabetes, to 
specifically include cerebrovascular disease.  In his second 
opinion dated in May 2003, Dr. J.D.S. stated that the veteran 
had developed diabetes as a consequence of the sedentary 
lifestyle brought about by his service-connected below the 
(right) knee amputation.  Dr. J.D.S. stated further that the 
veteran's vascular disease, several strokes, and ischemic 
cardiomyopathy were all consequences of his diabetes.  Dr. 
J.D.S. concluded in May 2003 that the veteran's sedentary 
lifestyle brought about by his service-connected below the 
knee amputation undoubtedly contributed to difficulties in 
managing his diabetes and the complications of diabetes 
including vascular disease, which ultimately contributed to 
the veteran's death.  On the other hand, the VA examiner in 
November 2001 concluded that the veteran's death was not 
casually related to his service-connected knee amputation; 
and the VA examiner in December 2001 concluded that the 
veteran's service-connected knee amputation was a reflection 
of severe peripheral vascular disease, which was merely an 
associated complication of his advanced vascular disease, but 
that it did not cause or contribute to the veteran's death.

Notably, however, the veteran's extensive medical record as a 
whole lends support, in effect, to each of the foregoing 
opinions.  In such cases, where the evidence is so evenly 
balanced, the benefit of the doubt must be resolved in favor 
of the appellant.  Thus, with the resolution of reasonable 
doubt in the appellant's favor, the Board finds it reasonable 
to conclude that, as a result of the veteran's service-
connected below the right knee amputation, he developed 
diabetes that subsequently caused the veteran's vascular 
disease, which is one of the disabilities listed as an 
immediate cause leading to the veteran's death.  Therefore, 
the Board concludes that service connection for the cause of 
the veteran's death is warranted.

If the evidence shows that service-connected disability 
either caused or contributed substantially or materially to 
the cause of death, Dependency and Indemnity Compensation 
(DIC) is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5, 3.312 (2003).  In this regard, the Board finds 
that, because service connection has been established for the 
cause of the veteran's death, the appellant also is entitled 
to DIC based on a service-connected cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 
3.312 (2003).

For the reasons and bases discussed above, the Board finds 
that the appellant has established entitlement to service 
connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  The appeal is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the 
final decision for all issues addressed in the "Order" section of the decision.  
The Board may also choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your case, then a 
"Remand" section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final decision. The 
advice below on how to appeal a claim applies only to issues that were allowed, 
denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement the 
BVA's decision.  However, if you are not satisfied with the Board's decision on 
any or all of the issues allowed, denied, or dismissed, you have the following 
options, which are listed in no particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with the 
Board, or a claim to reopen at the local VA office.  None of these things is 
mutually exclusive - you can do all five things at the same time if you wish.  
However, if you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the 
date this decision was mailed to you (as shown on the first page of this 
decision) to file a Notice of Appeal with the United States Court of Appeals 
for Veterans Claims.  If you also want to file a motion for reconsideration or 
a motion to vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 days from the date 
the BVA decides the motion for reconsideration or the motion to vacate to 
appeal to the Court.  You should know that even if you have a representative, 
as discussed below, it is your responsibility to make sure that your appeal to 
Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a 
Notice of Appeal, the filing fee (or a motion to waive the filing fee if 
payment would cause financial hardship), and other matters covered by the 
Court's rules directly from the Court. You can also get this information from 
the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can 
download forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file 
your Notice of Appeal with the Court, not with the Board, or any other VA 
office. 

How do I file a motion for reconsideration? You can file a motion asking the 
BVA to reconsider any part of this decision by writing a letter to the BVA 
stating why you believe that the BVA committed an obvious error of fact or law 
in this decision, or stating that new and material military service records 
have been discovered that apply to your appeal. If the BVA has decided more 
than one issue, be sure to tell us which issue(s) you want reconsidered. Send 
your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan to 
appeal this decision to the Court, you must file your motion within 120 days 
from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why you 
believe you were denied due process of law during your appeal. For example, you 
were denied your right to representation through action or inaction by VA 
personnel, you were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that you 
requested. You can also file a motion to vacate any part of this decision on 
the basis that the Board allowed benefits based on false or fraudulent 
evidence.  Send this motion to the address above for the Director, Management 
and Administration, at the Board.  Remember, the Board places no time limit on 
filing a motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and 
unmistakable error? You can file a motion asking that the Board revise this 
decision if you believe that the decision is based on "clear and unmistakable 
error" (CUE).  Send this motion to the address above for the Director, 
Management and Administration, at the Board. You should be careful when 
preparing such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than once. You should 
carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 
20.1411, and seek help from a qualified representative before filing such a 
motion. See discussion on representation below. Remember, the Board places no 
time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim 
by simply sending them a statement indicating that you want to reopen your 
claim.  However, to be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself 
in any claim before VA, including the BVA, but you can also appoint someone to 
represent you.  An accredited representative of a recognized service 
organization may represent you free of charge.  VA approves these organizations 
to help veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the service 
organization and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: www.va.gov/vso.  You can 
also choose to be represented by a private attorney or by an "agent." (An agent 
is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, 
then you can get information on how to do so by writing directly to the Court.  
Upon request, the Court will provide you with a state-by-state listing of 
persons admitted to practice before the Court who have indicated their 
availability to represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, United 
States Code, attorneys or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final decision on your 
appeal. If you hire an attorney or accredited agent within 1 year of a final 
BVA decision, then the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney can also charge you 
for representing you before the Court.  VA cannot pay fees of attorneys or 
agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge 
you a reasonable fee for services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, 
or you or your attorney or agent can file a motion asking the Board to do so. 
Send such a motion to the address above for the Office of the Senior Deputy 
Vice Chairman at the Board.

